The opinion of the court was delivered by
Breaux, J.
The plaintiff sues as an heir of his grandfather to recover an interest in property in defendant’s possession.
He is one of three forced heirs of the succession.
The defendant and her sister were the other heirs.
The sister, Emma Cochran, died in 1889.
By last will and testament the defendant inherited all property left by the sister.
In 1878 plaintiff’s grandmother, authorized by her husband, his grandfather, bought a lot and improvements in New Orleans.
On the face of the papers it was the property of the community existing at the time betw'een plaintiff’s grandfather and grandmother. The former died in 1884 and the latter in 1886.
The succession of the grandfather was opened in Kentucky and his will was propounded for probate in that State. He bequeathed his property to his wife. The mother of plaintiff, he being a minor at the time, represented by her, contested the application for probate.
The opposition was withdrawn on the execution of two note's of two hundred and fifty dollars each, by the legatees under the will (plaintiff’s grandmother), in favor of plaintiff’s guardian.
There was litigation in Kentucky to recover the payment of these notes.
Payment was refused on the ground that the guardian was without authority to represent her son, and that the notes were without consideration for the reason that the grandfather had, by will, disinherited plaintiff, his grandson, and that he was absolutely without interest to recover anything.
A judgment was pronounced decreeing that plaintiff was entitled to the sums represented by these notes.
We glean from the testimony that the withdrawal of the opposition to the probate of the will and the interest claimed for the opponent in the grandfather’s estate were the moving causes of the compromise and the execution of the notes.
*538These notes were paid in execution of the judgment rendered.
The grandfather owned very little if any property other than community property in this State.
Pending the litigation on these notes the grandmother died, leaving her property to her daughters, and omitting as had the grandfather to mention the plaintiff, her grandson, as a legatee.
Her legatees offered her will for probate in this State, in which, as an absentee, she had immovable property.
The will was probated and the defendant and her sister, from whom she has since inherited, were recognized as heirs, and as such were placed in possession.
In the inventory the property is described and appraised as belonging to the succession of the grandmother. No reference whatever is made to the grandfather as part owner.
The plaintiff, availing himself of his forced heirship, contested defendant’s rights to the entire property.
There was a compromise effected, under the terms of which he was promised the sum of three thousand dollars.
In order to enable the two heirs to raise the amount, they mortt gaged the property of which plaintiff claimed to be part owner.
In all the proceedings in court, and in all transactions regarding the heirs and their interest, the succession is referred to as that of the grandmother alone.
But the property is described as a whole, and a value is placed upon it as belonging exclusively to her succession.
In other words, the compromise relates to plaintiff’s estate eo nomine, but the description of the property includes the property of the grandfather.
Plaintiff’s counsel, in support of the demand of his client, argues, substantially:
That the compromise did not contemplate including any of the rights of plaintiff, as forced heir, in the grandfather’s succession, but that it was limited exclusively to the grandmother’s property.
The defendant interposes the plea of payment, and pleads that plaintiff has no further interest in the property; that he has been .settled with and paid in full, not only for his interest in the grandmother’s estate, but also for his entire interest in the property, both ns heir of his grandmother and as heir of his grandfather.
*539The judgment of the court a qua was in favor of the defendant. The plaintiff prosecutes this appeal.
Bill of Exceptions.
The original compromise agreement was forwarded to the heir now deceased.
It was lost, and in consequence the defendant offered to supply-the loss, and to that end produced a copy, substantially, of the document and offered verbal testimony.
The plaintiff objected, on the ground that the foundation had not been laid to admit secondary evidence of loss.
The testimomy was admitted over plaintiff’s objection.
The issue presented in the bill of exceptions is the first which presents itself for our determination.
The defendant deposed that her sister had sole charge, and acted in her own right and as her (defendant’s) agent in making the compromise; that she never saw any of the papers; that she made thorough and diligent search in her sister’s papers that came into her possession after her death, and searched in those places where there was any likelihood of finding them; that she had made every possible effort and inquired of those who might have seen them; all in vain.
There is no absolute rule upon the subject.
The required evidence to show the contents of an original paper will vary according to circumstances.
This defendant shows that she has exhausted her sources of information and the means of inquiry which suggested themselves.
Nothing creates the impression that the search has not been made in good faith. All that can be required, in the absence of the least cause of suspicion, is reasonable diligence to find the original.
In the ease of Baines vs. Higgens, 2 L. 222, cited by plaintiff’s counsel, the statement was made that the witness had seen the bill of sale among the papers of the deceased, and that some of the papers were lost.
The glaring defect was that the witness had never made search for the document, and did not establish a reasonable certainty of loss.
In another of the cited cases, Lockhart vs. Jones, 9 R. 386, affiant deposed that he had handed the letter to his attorney, and that since he had made search for it in his own office. Having *540handed it to his counsel, an account of his search in his own office would not always make it evident that the writing is lost.
In Ticknor vs. Calhoun, 29 An. 278, the court held that the evidence did not establish the loss; the deposition of the attorney who' testified about a transfer did not show that his client had exhausted all sources of information.
• We do not think that the case at bar would justify excluding the evidence that was admitted regarding the contents of the written compromise.